          Case 1:19-cv-07984-JGK Document 55 Filed 04/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 WILLIAM LOFTUS, individually and on
 behalf of all others similarly situated,

                                                        Civil Action File No. 1:19-cv-07984-JGK
                    Plaintiff,



         v.

 SIGNPOST INC.,


                    Defendant.




                                  NOTICE OF SETTLEMENT

       The plaintiff files this notice to advise the Court that the parties have tentatively reached

a settlement in this matter and he intends to file a notice of dismissal within thirty days.



                                                       /s/ Anthony I. Paronich
                                                       Anthony I. Paronich
                                                       Paronich Law, P.C.
                                                       350 Lincoln Street, Suite 2400
                                                       Hingham, MA 02043
                                                       (508) 221-1510
                                                       anthony@paronichlaw.com

                                                       COUNSEL FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on this 30th
day of April, 2021 on all counsel of record via the Court’s CM/ECF system.


                                                       /s/ Anthony I. Paronich
                                                       Anthony I. Paronich
